— Judgment unanimously affirmed. Memorandum: We reject defendant’s contention on appeal that the suppression court erred in finding that the police had probable cause to arrest him (see generally, People v De Bour, 40 NY2d 210; People v Cantor, 36 NY2d 106). Defendant’s reliance on People v Quiroz (127 AD2d 616) and People v Ferry (152 AD2d 952) is misplaced. In Quiroz, defendant was observed more than 30 minutes after the crime had been committed and there was nothing suspicious about his behavior, while in this case defendant was seen running a block or two away from the site of the burglary, within minutes after the crime, at about 2:30 a.m. In Ferry, the police had no information tending to connect defendant with an auto theft that had occurred an hour earlier, and a mile from the place where defendant was found.
We have examined defendant’s remaining arguments on appeal and find them to be without merit. (Appeal from Judgment of Monroe County Court, Barrett, J. — Burglary, 3rd Degree.) Present — Doerr, J. P., Green, Pine, Lawton and Davis, JJ.